


117 HR 4689 IH: Robert Cleckler Bowden Congressional Gold Medal Act
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4689
IN THE HOUSE OF REPRESENTATIVES

July 26, 2021
Mr. Dunn (for himself, Mr. Lawson of Florida, Mr. Webster of Florida, Mr. Waltz, Mr. Bilirakis, Mr. Posey, Mrs. Murphy of Florida, Mr. Buchanan, Mr. Donalds, Mr. Gimenez, Ms. Salazar, Mr. Steube, and Mrs. Cammack) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To award a Congressional Gold Medal to Bobby Bowden, in honor of his achievements both on and off the football field.


1.Short titleThis Act may be cited as the Robert Cleckler Bowden Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
(1)Bobby Bowden was born on November 8, 1929, in Birmingham, Alabama. (2)Bobby Bowden served as head coach of the Florida State University Seminoles from 1976 to 2009.
(3)While coaching at the Florida State University, Bowden’s teams won two national championships (1993 and 1999) and 12 Atlantic Coast Conference titles. (4)Bobby Bowden posted a 316–97–4 record in his 34 years at Florida State University.
(5)Throughout his entire 44 years of coaching college football, Bobby Bowden won a total of 377 games, making him one of the winningest coaches in college football history. (6)Bobby Bowden and wife, Ann Estock, his childhood sweetheart, have been married for 72 years. The couple has six children, 21 grandchildren and great-grandchildren.
(7)In 1999, he coached what would be the first of many games against a team coached by his son, The Bowden Bowl. This event was the first of its kind in the history of Division I–A football. (8)In 2004, the Fellowship of Christian Athletes’ organization began presenting an annual The National Bobby Bowden Award to a football player for philanthropic work.
(9)In 2011, he was awarded the Children’s Champion Award for Leadership Development by the Children’s Hunger Fund, a charitable organization, in recognition of his humanitarian work. (10)In 2021, Bobby Bowden received the inaugural Florida Governor’s Medal of Freedom Award.
(11)Bobby Bowden leaves a legacy of leadership for his contributions on the football field and in his community. (12)While Coach Bowden is recognized for his many football accomplishments, he will be remembered as a family man who counted all as part of his family and encouraged us all to recognize our own humanity and love our many brothers and sisters.
(13)We are better for having known him, even if we never met him. He stood for our best, recognized our failings, and believed we all had merit. (14)Coach Bowden’s spirit is the American spirit of which we can be proud and seek to emulate in both large and small ways.
(15)Coach Bowden never asked for accolades, and for this, and the totality of his life and his love, we honor him in perpetuity. 3.Congressional gold medal (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Mr. Robert Cleckler Bowden, in recognition of his achievements both on and off the football field.
(b)Design and strikingFor purposes of the presentation under subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 4.Duplicate medals (a)Striking of duplicatesUnder such regulations as the Secretary may prescribe, the Secretary may strike duplicates in bronze of the gold medal struck under section 3.
(b)Selling of duplicatesThe Secretary may sell such duplicates under subsection (a) at a price sufficient to cover the costs of such duplicates, including labor, materials, dies, use of machinery, and overhead expenses. 5.Status of medals (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  